      Case 4:15-cr-00566 Document 332 Filed on 06/11/21 in TXSD Page 1 of 6




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                   §
                                           §
vs.                                        §            Criminal No. 4:15-cr-0566
                                           §
LEE ROY VILLARREAL                         §

      GOVERNMENT'S OPPOSED MOTION TO EXCLUDE EXPERT
                        WITNESSS

       The United States of America (“Government”) files this Motion to Exclude

Expert witness:

                                               I.

       Fed. Rule of Crim. Proc. 16(b)(1)(C) provides that the defendant must, at the

government's request, give to the government a written summary of any testimony

that the defendant intends to use under Rules 702, 703, or 705 of the Federal Rules

of Evidence as evidence at trial, if--

       (i) the defendant requests disclosure under subdivision (a)(1)(G) and the

government complies; or

       (ii) the defendant has given notice under Rule 12.2(b) of an intent to present

expert testimony on the defendant's mental condition.

       This summary must describe the witness's opinions, the bases and reasons

for those opinions, and the witness's qualifications.



                                          1
    Case 4:15-cr-00566 Document 332 Filed on 06/11/21 in TXSD Page 2 of 6




Fed. Rule of Evidence 702 provides:

      A witness who is qualified as an expert by knowledge, skill, experience,

training, or education may testify in the form of an opinion or otherwise if:

      (a) the expert's scientific, technical, or other specialized knowledge will help
      the trier of fact to understand the evidence or to determine a fact in issue;

      (b) the testimony is based on sufficient facts or data;

      (c) the testimony is the product of reliable principles and methods; and

      (d) the expert has reliably applied the principles and methods to the facts of
      the case.


                                               II.

      1. On August 24, 2017, the Defense filed a motion for disclosure of expert

witness. (D.E. 102).

      2. On September 8, 2017, U.S. District Judge Melinda Harmon signed an

order granting the Defense motion for disclosure of expert witness (D. E. 107).

      3. On January 28, 2018, the Government filed a request for reciprocal

discovery (D.E. 137) which included a request for notice of expert witness

pursuant to Fed. Rule of Crim. Proc. 16.

      4.     On March 15, 2018, U.S. District Judge Melinda Harmon

signed an order requiring the Defendant to comply with the requirements of Rule

16 and 26.2 (D.E. 152),



                                           2
    Case 4:15-cr-00566 Document 332 Filed on 06/11/21 in TXSD Page 3 of 6




      5.     Today, on June 11, 2021, counsel for the Defendant emailed the

undersigned and indicated it intends to call an expert witness, Cristina Helmerichs.

The defense indicated that Ms. Helmerichs “has more than 25 years of interpreting

and translation experience as an English into Spanish conference and judicial

interpreter. She is certified by the Administrative Office for the U.S. Courts and

the National Association of Judiciary Interpreters and Translators (NAJIT). Ms.

Helmerichs will testify that she has listened to the recording and reviewed the side

by side transcripts and translations of the recorded conversation under File

Number 245C-SA-63125, and that during the conversation it is difficult to specify

with certainty who the speaker is at times.”

      6.     Defense counsel also provided a resume for Ms. Helmerich and a

letter summarizing her opinion. (Letter opinion attached as Exhibit 1). According

to her letter, Ms. Helmerich will testify that she finds “it is extremely difficult to

distinguish between the voices that are heard on the tape. In the transcription, there

are occasions that a single speaker is identified when there seem to be more than

one voice speaking.” For this reason, she cannot concur with the identification of

voices made in the document provided by the defense. (presumably the transcript

of audio recording, Exhibit 39 on Government’s Exhibit List).

      7.     The recording is in Spanish and 56 minutes and 37 seconds in length.

The transcript of the recording is 83 pages.


                                            3
    Case 4:15-cr-00566 Document 332 Filed on 06/11/21 in TXSD Page 4 of 6




        8.    There are four people on the recording: Juan Colin Alvarez, the

Defendant, the Defendant’s nephew, Michael Villarreal and a male known only as

Luis.

                                               III.

        The Defense has failed to file an appropriate notice of expert as required by

Fed. Rule of Crim. Proc. 16(b)(1)(C). Even assuming the Court views counsel’s

emails as notice under the Rule, the “notice” does not comply with Fed. Rule of

Crim. Proc. 16(b)(1)(C) because it fails to adequately describe the witness's opinion

with specificity and the bases and reasons for the opinion. The letter from the defense

expert fails to specify which portions of the audio recording the expert had

“difficulty to specify with certainty” the speaker. The letter from the expert fails to

identify which pages of the transcript she disagrees with. The letter from the expert

fails to explain how she reviewed the audio, how many times she reviewed it and

how long her review took.

        Testimony concerning an interpreter/translator’s difficulty in distinguishing

voices at unknown times on a recording does not meet F.R.E. 702 and the case law

following Daubert v. Merrell Dow Pharm., 509 U.S. 579, 113 S. Ct. 2786, 125 L.

Ed. 2d 469 (1993). The anticipated testimony is likely to confuse, waste time

and/or mislead the jury under F.R.E. 403. For these reasons, the testimony of the

witness should be excluded.


                                           4
    Case 4:15-cr-00566 Document 332 Filed on 06/11/21 in TXSD Page 5 of 6




                                            Respectfully submitted,


                                            JENNIFER B. LOWERY
                                            Acting United States Attorney


                                            s/ Anibal J. Alaniz
                                            Anibal J. Alaniz
                                            Assistant United States Attorney
                                            Texas Bar No. 00966600
                                            Federal I.D. No. 12590
                                            1000 Louisiana
                                            Suite 2300
                                            Houston, Texas 77002
                                            713-567-9000 (office)
                                            713-567-9487 (direct)

                                            s/ Casey N. MacDonald
                                            Casey N. MacDonald
                                            Assistant United States Attorney
                                            New Jersey State Bar No. 043362000
                                            Federal ID No. 915752
                                            1000 Louisiana
                                            Suite 2300
                                            Houston, Texas 77002
                                            713-567-9000 (office)
                                            713-567-9798 (direct)

                        CERTIFICATE OF SERVICE

      On June 11, 2021, the Government filed this Motion to Exclude Alibi witness

by ECF and sent to counsel of record.

                                            s/ Anibal J. Alaniz
                                            Anibal J. Alaniz
                                            Assistant United States Attorney

                                            s/ Casey N. MacDonald

                                        5
Case 4:15-cr-00566 Document 332 Filed on 06/11/21 in TXSD Page 6 of 6




                                     Casey N. MacDonald
                                     Assistant United States Attorney




                                 6
